significant index number department of the treasury internal_revenue_service washington d c co ete dec ges terr az re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in sec_431 b and b of the intemal revenue code code and sec_304 b and b of the employee_retirement_income_security_act_of_1974 ‘erisa’ this extension is effective with the plan_year beginning anuary this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of as of that date ‘the extension of the amortization periods of the unfunded liabilities of the plan was granted in accordance with sec_431 of the code sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in section d b the plan has submitted the required information to meet the criteria in sec_431 including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the pian’s funding status ii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the and to the this ruling is directed only to the taxpayer that requested it sec_6110 k3 of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours tt aes david m ziegler manager ep actuarial group
